Case 2:20-cv-00153-JPH-DLP Document 11 Filed 06/10/20 Page 1 of 5 PageID #: 142




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 SEAN ELLISON,                                             )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )          No. 2:20-cv-00153-JPH-DLP
                                                           )
 RICHARD BROWN, et al.                                     )
                                                           )
                                 Defendants.               )

                                     Order Screening the Complaint,
                                       Identifying Viable Claims,
                                     and Dismissing Deficient Claims

         Plaintiff Sean Ellison, an inmate at Wabash Valley Correctional Facility (WVCF), brings

 this action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights. Because

 the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

 28 U.S.C. § 1915A(a) to screen his complaint.

                                              I. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.


 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).



                                                       1
Case 2:20-cv-00153-JPH-DLP Document 11 Filed 06/10/20 Page 2 of 5 PageID #: 143




                                          II. The Complaint

        On March 18, 2020, the plaintiff filed a complaint naming the following defendants:

 Richard Brown, Kevin Gilmore, Jerry Snyder, Randall Purcell, Robert Carter, Jack Hendrix,

 Randy Vanvleet, and Jodeana Raney. The complaint also lists fifteen unnamed "John Doe"

 defendants. The defendants are all named in their individual capacities. The plaintiff is seeking

 compensatory and punitive damages, costs, and reasonable attorney fees.

        The complaint alleges that the plaintiff was held in administrative segregation at WVCF

 from July 7, 2015, through July 6, 2018. During that time, he did not receive meaningful periodic

 reviews to determine whether his continued placement in administrative segregation was

 appropriate. The defendants were all responsible for the lack of meaningful periodic reviews, either

 by failing to train employees to conduct meaningful reviews, failing to implement policies to

 ensure meaningful reviews, training employees to conduct pretextual reviews, or conducting,

 approving, or contributing to pretextual reviews.

        Throughout his period of administrative segregation, the plaintiff was exposed to extreme

 cold in the winter and extreme heat in the summer. His period of administrative segregation caused

 him to suffer permanent physical, mental, and emotional injuries.

                                            III. Discussion

        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).




                                                   2
Case 2:20-cv-00153-JPH-DLP Document 11 Filed 06/10/20 Page 3 of 5 PageID #: 144




        State prisoners have a liberty interest under the Fourteenth Amendment Due Process

 Clause in avoiding indefinite or prolonged assignments to administrative segregation units that

 impose "atypical and significant hardship on the inmate in relation to the ordinary incidents of

 prison life." Wilkinson v. Austin, 545 U.S. 209, 223 (2005); Isby v. Brown, 856 F.3d 508, 524

 (7th Cir. 2017). To comply with due process, prison officials must periodically conduct informal

 and non-adversary reviews to ensure that administrative segregation does not become a pretext for

 indefinite confinement. Isby, 856 F.3d at 525. "The [periodic] review need not be extensive, . . .

 [b]ut the review must be meaningful; it cannot be a sham or a pretext." Id. at 527.

        A prisoner’s Fourth Amendment rights to be free from unreasonable searches and seizures

 are significantly diminished relative to individuals living in general society. See Hudson v. Palmer

 468 U.S. 517, 525-26 (1986); King v. McCarty, 781 F.3d 889, 898 (7th Cir. 2015). Nevertheless,

 prisoners have a Fourth Amendment right to be free from prolonged periods of administrative

 segregation that impose an atypical and significant hardship on the inmate in relation to the

 ordinary incidents of prison life. Leslie v. Doyle, 125 F.3d 1132, 1135 (7th Cir. 1997).

        "[P]rolonged confinement in administrative segregation may constitute a violation of the

 Eighth Amendment . . . depending on the duration and nature of the segregation and whether there

 were feasible alternatives to that confinement." Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d

 650, 666 (7th Cir. 2012) (citing Walker v. Shansky, 28 F.3d 666, 673 (7th Cir. 1994)); see also

 Meriwether v. Faulkner, 821 F.2d 408, 416 (7th Cir. 1987).

        Based on the screening standard set forth above, the plaintiff's Fourteenth Amendment due

 process claims, Fourth Amendment unreasonable seizure claims, and Eighth Amendment cruel

 and unusual punishment claims shall proceed against the named defendants.




                                                  3
Case 2:20-cv-00153-JPH-DLP Document 11 Filed 06/10/20 Page 4 of 5 PageID #: 145




         All claims against the "John Doe" defendants are dismissed. Bringing suit against unnamed

 defendants in federal court is generally disfavored by the Seventh Circuit. See Wudtke v. Davel,

 128 F.3d 1057, 1060 (7th Cir. 1997) ("[I]t is pointless to include [an] anonymous defendant [ ] in

 federal court; this type of placeholder does not open the door to relation back under Fed.R.Civ.P.

 15, nor can it otherwise help the plaintiff.") (internal citations omitted)). If the plaintiff learns the

 name of the unknown defendants during discovery, he may seek leave to add claims against them.

         These are the viable claims identified by the Court. If the plaintiff believes that additional

 claims were identified in the complaint, but not identified by the Court, he shall have through

 June 30, 2020, to identify those claims.

                                             IV. Summary

         The plaintiff's Fourteenth Amendment due process claims, Fourth Amendment

 unreasonable seizure claims, and Eighth Amendment cruel and unusual punishment claims shall

 proceed against defendants Richard Brown, Kevin Gilmore, Jerry Snyder, Randall Purcell, Robert

 Carter, Jack Hendrix, Randy Vanvleet, and Jodeana Raney.

         All claims against the "John Doe" defendants are dismissed.

         The clerk is directed to terminate "John Doe 1-15" as defendants on the docket.

 SO ORDERED.

Date: 6/10/2020




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com



                                                    4
Case 2:20-cv-00153-JPH-DLP Document 11 Filed 06/10/20 Page 5 of 5 PageID #: 146




 Kyle Christie
 CLINE FARRELL CHRISTIE LEE & BELL, PC
 kyle@CFCLB-law.com

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov

 Joshua Robert Lowry
 INDIANA ATTORNEY GENERAL
 joshua.lowry@atg.in.gov




                                       5
